                                                                   USDC SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 12/11/2019
 ------------------------------------------------------------- X
                                                               :
 ROBERT GIST,                                                  :
                                                               :
                                                               :
                                               Movant,         :
                                                               :     19-CV-5095 (GHW)
                              -against-                        :     16-CR-656-6 (GHW)
                                                               :
UNITED STATES OF AMERICA,                                      :           ORDER
                                                               :
                                            Respondent. :
                                                               :
 ------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

         On February 15, 2018, Robert Gist pleaded guilty to conspiracy to distribute and possess

with the intent to distribute marijuana, in violation of 21 U.S.C. §§ 841(b)(1)(D) and 846, and

witness tampering, in violation of 18 USC §§ 1512(a)(2) and 2. On May 17, 2018, the Court

sentenced Mr. Gist principally to imprisonment for a term of 77 months. On May 29, 2019, Mr.

Gist filed a petition for habeas corpus. Case No. 1:19-cv-05095, Dkt. No. 1. The United States filed

its opposition to Mr. Gist’s petition on December 10, 2019. 1:16-cr-00656, Dkt. No. 694.

         The Court will hold a hearing with respect to Mr. Gist’s petition on January 8, 2020 at 11:00

a.m. The Court anticipates that at that hearing it will appoint counsel to represent Mr. Gist in

connection with this application as required under Rule 8(C) of the Rules Governing Section 2255

Proceedings for the United States District Courts.

         The Court directs the United States to produce Mr. Gist for the hearing.
        The Clerk of Court is directed to mail Mr. Gist copy of this order by first-class and certified

mail.

        SO ORDERED.

Dated: December 11, 2019
New York, New York                                      __________________________________
                                                                GREGORY H. WOODS
                                                               United States District Judge




                                                   2
